Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of claims 1-9 and 16-17 in the reply filed on May 24th, 2021 is acknowledged. The traversal is on the following ground(s): “Applicant has argued that two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention”. In response, it should be noted that the disclosed Inventions I and II are directed to a method of forming a display substrate and a display device. Inventions I and II are therefore related as process of making and product made. As such, each invention would require separate searches employing a different field of search in view of their different classification (class and subclass). Specifically, the method of forming a display substrate is classified in class H01L 51/56, while the display device is classified in H01L 27/322.
 Further, Inventions I and II are distinct from each other since (1) that the process as claimed can be used to make another and materially different product and (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process of thinning the thickness of the portion of the planarization layer located in the color pixel region is smaller than a thickness of a portion of the planarization layer located in the non-pixel region, respectively can be made by a different process such as CMP, laser, wet (chemical) etching, dry (RIE, ICP, ECR plasma) etching. Accordingly, the separate search and examination required for each of the distinct Inventions I and II, would indeed place an undue burden upon the examiner. The requirement is still deemed proper and is therefore made FINAL.

Action on merits of Group II, claims 1-9 and 16-17 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24th, 2018 has been considered by the examiner.

Drawings
The drawings filed on 06/19/2018 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kum (US 2014/0175394, hereinafter as Kum ‘394).
Regarding Claim 1, Kum ‘394 teaches a manufacturing method of a display substrate, the display substrate (Fig. 3, (120); [0046]) being divided to have a non-pixel region and a color pixel region, the manufacturing method of the display substrate comprising: 
forming a thin film transistor (TFT) (Td and Ts; [0046]) on a base substrate (120) in the non-pixel region (the thin film transistor’s region is the non-pixel region) ; 
forming a passivation layer (134; [0052]) on the TFT; forming a color filter (136; [0052]) on the passivation layer in the color pixel region; 
forming a planarization layer (138; [0053]) on the passivation layer (134) and the color filter (136); thinning a thickness of a portion of the planarization layer (see para. [0053] located in the color pixel region; and 

	Thus, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the portion of the planarization layer located in the color pixel region is smaller than a thickness of a portion of the planarization layer located in the non-pixel region”.
However, it has been held to be within the general skill of a worker in the art to have the thickness of the portion of the planarization layer located in the color pixel region is smaller than a thickness of a portion of the planarization layer located in the non-pixel region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to perform the thinning process to remove a thickness of a portion of the planarization layer located in the color pixel region so that the thickness of the portion of the planarization layer located in the color pixel region is smaller than a thickness of a portion of the planarization layer located in the non-pixel region in order to improve the efficiency of the light emitting diode (OLED) device.
 
	Regarding Claim 2, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a completely-retained region, a partly-retained region and a non-retained region, the partly-retained region being corresponding to the color pixel region, and the non-retained region being corresponding to an area of the drain electrode; masking and exposing the planarization material thin film by using a halftone mask; and developing the planarization material thin film upon exposing to form the planarization layer”.  
In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 3, Kum ‘394 teaches forming a first via hole (139; [0053]) in an area on the planarization layer (138) corresponding to the drain electrode (132), wherein forming a passivation layer (134) on the TFT comprises: forming a passivation material film (134) on the TFT, forming a display electrode (140) on the planarization layer comprises: performing a single patterning process to the passivation material film to form a second via hole below the first via hole, with the remaining portion of the passivation material film constituting the passivation layer; forming a transparent conductive material film (see para. [0059]) on the planarization layer in the first via hole and the second via hole; and performing a single patterning process to the transparent conductive material film to form a pattern of the display electrode (140), connecting the display electrode (140) to the drain electrode (132) through the first via hole and the second via hole.  

Regarding Claim 4, Kum ‘394 teaches forming a first via hole in an area on the planarization layer corresponding to the drain electrode (132), wherein forming a passivation layer on the TFT comprises: forming a passivation material film (134) on the TFT; and 

Regarding Claim 5, Kum ‘394 teaches the display substrate is an organic light-emitting diode (OLED) substrate (see para. [0046]), the display electrode is an anode, and the manufacturing method of the display substrate further comprises: forming a pixel defining layer (144; [0062]) on the planarization layer (138), the pixel defining layer being provided with several receiving holes, and the receiving holes being disposed corresponding to the display electrode (140); forming an organic light-emitting layer (146; [0063]) in the receiving holes; forming a cathode (148; [0064]) on the organic light-emitting layer (146); and forming a protective substrate (156; [0068]) on the cathode.  

Regarding Claim 7, Kum ‘394 teaches a white pixel region (see para. [0074] and [0096]).

Regarding Claims 8 and 16, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a difference between a thickness of a portion of the 
 However, it has been held to be within the general skill of a worker in the art to have a difference between a thickness of a portion of the planarization layer located in the non-pixel region and a thickness of a portion of the planarization layer located in the color pixel region is in a range from 2 µm to 3 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claims 9 and 17, Kum ‘394 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a thickness of a portion of the planarization layer located in the non-pixel region is in a range from 3 µm to 3.5 µm, and a thickness of a portion of the planarization layer located in the color pixel region is in a range from 0 µm to 1.5 µm”.
However, it has been held to be within the general skill of a worker in the art to have a thickness of a portion of the planarization layer located in the non-pixel region is in a range from 3 µm to 3.5 µm, and a thickness of a portion of the planarization layer located in the color pixel region is in a range from 0 µm to 1.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kum ‘394 as applied to claim 1 above, and further in view of Yamazaki (US 2014/0042443, hereinafter as Yama ‘443).
Regarding Claim 6, Kum ‘394 teaches the display substrate, the display electrode (140) is a pixel electrode.

However, Yama ‘443 teaches a liquid crystal display (LCD) substrate (Fig. 4, [0097]); and forming a protective layer (158; [0132]) on the pixel electrode (121; [0132]); and forming an alignment layer (156; [0132]) on the protective layer.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kum ‘394 by having a liquid crystal display (LCD) substrate; and forming a protective layer on the pixel electrode; and forming an alignment layer on the protective layer for the purpose of providing a liquid crystal display device (see para. [0091]) as suggested by Yama ‘443.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
You et al. (US 2014/0138668 A1)			
Lee (US 2011/0114991 A1)
Gyoda (US 2010/0244005 A1)		
Sun (US 2010/0181557 A1)
Park et al. (US 2006/0163565 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829